Citation Nr: 0526516	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-11 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the calculated 
amount of $3,876.00.


REPRESENTATION

Appellant represented by:	State of Maine Division of 
Veterans' Services


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), which denied the veteran's 
application for waiver of the overpayment of pension benefits 
in the calculated amount of $3,876.00.  

The Togus, Maine, RO now has control of the veteran's file 
when it is not at the Board, and certified the appeal to the 
Board.


FINDINGS OF FACT

1.  VA has obtained and developed all the evidence that is 
necessary for an equitable disposition of the matter on 
appeal.

2.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

3.  Because of the veteran's failure to notify VA of 
additional income received after filing his claim for non-
service-connected VA pension benefits in April 1998, 
notwithstanding his having been advised by VA of his 
responsibility to do so, an overpayment in the calculated 
amount of $3,876.00 was created.

4.  The veteran was the only party bearing fault in the 
creation of the overpayment in the calculated amount of 
$3,876.00.

5.  It is not shown that collection of the calculated 
overpayment would create undue hardship on the veteran, or 
deny him or his family basic necessities.

6.  Collection of the indebtedness would not defeat the 
purposes of the pension benefit

7.  Failure to require restitution would result in unfair 
gain to the veteran.  

8.  The veteran did not change positions to his detriment, or 
relinquish a valuable right or incur a legal obligation.


CONCLUSION OF LAW

Recovery of the overpayment of VA non-service-connected 
pension benefits in the calculated amount of $3,876.00 would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and duty to assist 
provisions of the VCAA do not apply.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2004).

The above notwithstanding, the record shows that the RO 
informed the veteran, in an August 2001 letter, of the 
calculated amount of the overpayment and of his rights to 
request a waiver, dispute the actual amount calculated, and 
have an oral hearing on the matter.  In its September 2002 
decision, the Committee cited the relevant statutes and 
regulations and explained the reasons and bases for the 
decision.  The RO further notified the veteran of the 
relevant statutes and regulations in its September 2003 
statement of the case.  The attached letter again explained 
his rights to appeal and request a hearing.

In sum, the Board finds that the veteran has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
he might have to support his application for a waiver.  VA 
has obtained and developed all the evidence that is necessary 
for an equitable disposition of the matter on appeal, which 
is thus ready to be reviewed on the merits.

II.  Factual background

The veteran filed a claim for non-service-connected pension 
benefits bearing his signature in April 1998.  He indicated 
in that form that he had last worked on March 5, 1998, and 
that he had no income from any sources.  He stated that he 
was divorced, and reported a weekly expense of $84.00, which 
he paid as child support for his two children, born in August 
1988 and June 1990, and that he contributed $400.00 monthly 
to his spouses support.

As assets, the veteran only reported $250.00 in a checking 
account.

In the spaces provided to indicate the amounts of monthly 
income from any sources, the veteran wrote "0," and in the 
spaces provided for total wages earned during the 12-month 
period immediately prior to becoming totally disabled, he 
indicated that he had earned $23,608.00, through March 1998.  
In the spaces provided for total wages expected to be earned 
within the 12-month period immediately following his 
application for pension, he wrote "unemployed," and 
indicated he would receive no other income.

By rating decision dated in August 1998, the Togus, Maine RO 
granted non-service-connected pension benefits, effective 
from April 1998.

The RO notified the veteran of the August 1998 decision by 
letter issued in September 1998, in which he was advised of 
his award based "on no reportable sources of income," and 
of his right to receive additional monthly pension benefits 
on account of his daughters once he provided VA with their 
Social Security numbers.  The letter also included the 
following notice:

If you are awarded Social Security or any 
other income or retirement benefit, 
notify this office immediately.  Identify 
each benefit, the date and amount of the 
initial payment and the amount of monthly 
benefit before Medicare and other 
deductions.  Tell us only the gross 
amounts payable in your own right and 
separately state the gross amount 
received by you or for your spouse or 
children.

The September 1998 letter also provided the veteran with a 
toll-free number to contact VA if he had any questions.

Later that month the veteran submitted a signed statement 
reporting his daughter's Social Security numbers.

In a February 2001, letter to the State of Maine Department 
of Labor the RO reported that it had received information 
that the veteran had received unemployment benefits in 1998, 
and requested verification of whether the veteran had 
received such benefits.  An affirmative response was received 
later in February 2001.

In a handwritten statement dated in March 2001, the veteran 
asserted that he did not know that he was doing anything 
wrong in 1998, that he still had a lot of trouble with his 
finances and memory, which had been impaired since a 
motorcycle accident back in 1991; and that his brother had 
had control of his finances in 1998.  He apologized "if 
something was done wrong."

The RO sent the veteran a letter in May 2001, informing him 
of a proposal to retroactively reduce his monthly pension 
benefits from May 1, 1998 to April 1, 1999, based on his 
receipt of unemployment benefits in the amount of $2,754.00, 
and wages in the amount of $1,125.00, after filing his claim 
for pension benefits in April 1998.

The May 2001 letter asked the veteran to verify the above 
information, request an immediate adjustment of his pension, 
and tell VA of any income received since 1999.  The letter 
also informed him that the adjustment to his monthly payments 
would result in an overpayment of benefits already paid to 
him, and that if the proposed action was implemented, he 
would be notified of the exact amount of the overpayment and 
given repayment information.

VA notified the veteran of the implementation of the proposed 
action, resulting in reduced monthly payments, calculated 
based on "no income," by letter dated in August 2001.  The 
letter also informed the veteran that he would be informed 
shortly how much he had been overpaid by VA and how he could 
repay the debt.  

Two weeks later, the RO informed the veteran, by letter also 
dated in August 2001, that the calculated amount of the debt 
was $3,876.00.  The letter advised the veteran of his right 
to dispute the actual calculated amount and request a waiver.

The veteran requested a waiver of the indebtedness in an 
October 2001 handwritten statement, arguing that his being 
required to repay the debt would cause undue hardship on him.  

The veteran attached to his October 2001 statement a 
Financial Status Report form (VA Form 20-5655), dated in 
September 2001, listing total monthly income of $1,147.00 
(from VA) and total monthly expenses of $1,166.00.  The 
expenses were broken down into $375.00 for rent or mortgage 
payment, $275.00 for food, $75.00 for utilities and heat, 
$45.00 for other living expenses (gas for car and 
entertainment for children), $336.00 for child support, and 
$45.00 and $15.00, respectively, for payments of his VISA and 
MasterCard credit cards.

The veteran reported assets consisting of a 1995 Ford Escort 
with a market value of $1,600.00.  He also reported unpaid 
balances of $1,450.44 and $427.00 owed to VISA and 
MasterCard, respectively.  He reported that no amounts were 
past due.

The Committee denied the veteran's application for waiver of 
overpayment in September 2002 after finding that, even though 
there was no fraud, misrepresentation of a material fact, or 
bad faith in the creation of the debt, the veteran was at 
fault in the creation of the debt, and that if he were 
allowed to retain the funds, it would result in an unfair 
gain and unjust enrichment on his part.

The veteran filed a second Financial Status Report form in 
September 2003, listing total monthly income of $1,195.00 
(from VA) and total monthly expenses of $1,219.00.  His 
expenses consisted of: $435.00 for rent or mortgage payment, 
$150.00 for food, $200.00 for utilities and heat, $60.00 for 
gas for his car, $38.00 for car insurance, and $336.00 for 
child support.  For assets, he reported his 1995 Ford Escort 
with a market value of $500.00.  In the installment contracts 
section, he reported having incurred a $17,000.00 debt to 
finance a mobile home in January 2003 with an unpaid balance 
of $15,680.00, monthly installments of $220.00, and no past 
due amounts.

In his Substantive Appeal (VA Form 9), filed in March 2004, 
the veteran again requested a waiver of the overpayment, 
explaining that "it would cause me undue hardship to pay it 
back."

III.  Legal analysis

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  38 
C.F.R. § 3.660(a)(3).  Waiver of recovery of an indebtedness 
is statutorily precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b); see Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor:  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults:  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship:  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose:  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment:  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment:  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.
38 C.F.R. § 1.965(a).

At the outset, it is noted that the veteran has not disputed 
the amount of the debt.

The Board agrees with the Committee's determination that the 
present case contains no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  Accordingly, the veteran's request for 
a waiver of his overpayment can be reviewed under the 
standard of equity and good conscience.

Regarding the element of fault of the debtor, the record 
clearly reflects that the veteran was at fault in the 
creation of the overpayment.  The debt was created simply 
because, notwithstanding his having been clearly advised of 
his duty to inform VA of any income from any source, the 
veteran failed to report the income that he received after 
filing his claim for pension benefits.  This resulted in the 
creation of the overpayment.  Because of his failure to 
report the new income to VA, the veteran bears fault in 
creation of the overpayment.

The veteran has argued that his fault is mitigated by the 
fact that he has memory problems caused by an accident, and 
that he did not have control of his finances.  His 
application shows, however, that he was aware of his 
financial condition, and was able to furnish details of his 
income and expenses.

When asked for additional information so that he could 
receive additional benefits based on his dependents, he was 
able to respond promptly.  Significantly, the veteran has 
never specifically said that he was unaware of his receipt of 
wages and unemployment benefits in 1998, or of his duty to 
report these benefits to VA.

His memory difficulties and the involvement of his brother in 
his affairs, therefore, do little to lessen the veteran's 
fault in failing to report income.  (Albeit that his fault 
does not rise to the level of fraud, misrepresentation of a 
material fact, or bad faith).

As to the balancing of faults between the veteran and VA, VA 
clearly had no fault in the creation of the overpayment.  
Beginning with his 1998 claim, VA notified the veteran of his 
duty to report income received from any source.  It promptly 
informed him of the overpayment (as shown by the March 2001 
letter from the veteran).  VA's actions did not result in any 
increase in the overpayment.  The entire overpayment was 
created before VA had the opportunity to discover it.  As 
just discussed, the veteran was at fault in the creation of 
the overpayment.  Thus, the Board finds no fault on the part 
of VA to balanced against that of the veteran.

As to whether undue hardship would be caused by requiring 
payment of the debt, the veteran's only income reportedly 
consists of the pension benefits he receives from VA, which 
he reported as $1,195.00 in his last Financial Status Report.  
He reports a small negative monthly balance.  The Board 
notes, however, that the veteran has shown that, between 
September 2001 and September 2003, he was able to promptly 
pay off his credit card debt and to incur an additional debt 
of $17,000.00, in the form of a loan for a mobile home, which 
now requires monthly payments of $220.00.  This new 
indebtedness is about 11 times the earlier reported negative 
monthly balance, and is more than four time the amount of his 
indebtedness to VA.

The veteran has not reported any trouble meeting the monthly 
payments for any of his debts.  Indeed, he has reported no 
past due amounts in both Financial Status Reports.  Were he 
given the opportunity to make his payments in monthly 
installments of a reasonable amount, the veteran would be 
able to repay the debt he owes to VA without suffering undue 
hardship, i.e., while still being able to provide himself 
with the basic necessities of life.

Thus, the Board finds that it is not shown that collection of 
the calculated debt would create undue hardship on the 
veteran.  

Recovery of the created debt in this case would not nullify 
the objective for which benefits were intended, as the 
objective of non-service-connected pension benefits is to 
financially assist a veteran who, because of non-service-
connected disabilities, is unable to work.  Pension is an 
income-based program meant to provide the necessities of life 
to wartime veterans.  As just noted collection of the debt 
would not deprive the veteran or his family of the 
necessities of life.


Regarding the element of unjust enrichment, it is noted that, 
as discussed earlier, the fault for creation of the 
overpayment lies solely with the veteran.  Because of his 
failure to provide accurate, timely financial information to 
VA, the veteran received additional VA benefits to which he 
was not entitled under the law.  The Board finds, therefore, 
that failure to make restitution would result in unjust 
enrichment on the part of the veteran.

Finally, there is no evidence that the veteran changed 
positions to his detriment, that is he did not relinquish any 
right or incur a legal obligation in reliance upon VA 
benefits.

In sum, the veteran's failure to notify VA of his additional 
income created the calculated debt of $3,876.00, fault 
resided exclusively in him, it is not shown that collection 
of the calculated overpayment would create undue hardship on 
the veteran, and failure to make restitution would clearly 
result in unjust enrichment on his part.

In view of all of the above, and after carefully weighing all 
relevant factors, the Board concludes that recovery of the 
overpayment of VA non-service-connected pension benefits in 
the calculated amount of $3,876.00 would not be against the 
principles of equity and good conscience.  The appeal has 
failed and must be denied.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963. 


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the calculated 
amount of $3,876.00 is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


